Order unanimously reversed, without costs of this appeal to either party, and motion granted. Memorandum: GPLR 507 mandates that the venue of an action in which the judgment demanded would affect the title to real property shall be in the county in which any part of the realty is situated. The complaint herein, among other relief, sought a decree directing defendant to execute and deliver to plaintiff a mortgage upon realty situated in Ontario County. The venue of the action was placed in Monroe County and defendant following appropriate demand moved for change to Ontario County. The motion should have been granted. The line of demarcation in applying the statutory provision and its predecessors is whether the action “involves” title to real property or “ affects ” title to realty (cf. Grace v. Deepdale, Inc., 3 A D 2d 397, 398). It is only as to the latter class of actions that the statute extends. If plaintiff succeeds and a decree is made directing execution of a mortgage on the realty it is clear that the title thereto would be “ affected ”. Trial in the county of the realty is favored “ In the interest of orderly procedure and for the sake of facility and certainty in title records.” (Reichenbach v. Corn Exch. Bank Trust Co., 249 App. Div. 539, 541; see, generally, 2 Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. 507.01-507.03.) (Appeal from order of Ontario Special Term denying motion for change of venue.) Present — Bastow, J. P., Goldman, Henry, Del Vecchio and Marsh, JJ,